Citation Nr: 1001488	
Decision Date: 01/11/10    Archive Date: 01/22/10

DOCKET NO.  06-36 222	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, 
California


THE ISSUES

1.  Entitlement to a compensable disability rating for 
plantar fasciitis of the left foot.

2.  Entitlement to a compensable disability rating for 
plantar fasciitis of the right foot.
3.  Entitlement to a permanent and total disability rating 
for non-service-connected pension purposes.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Michael T. Osborne, Counsel


INTRODUCTION

The Veteran had active service from July 2001 to November 
2004.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of a May 2006 rating decision issued by a 
Department of Veterans Affairs (VA) Regional Office (RO).  

The Board acknowledges the recent judicial holding in Rice v. 
Shinseki, 22 Vet. App. 447, 453-54 (2009).  In that decision, 
the United States Court of Appeals for Veterans Claims held 
that a request for a total rating based on individual 
unemployability (TDIU), whether expressly raised by the 
Veteran or reasonably raised by the record, is not a separate 
'claim' for benefits, but rather, can be part of a claim for 
increased compensation.  In other words, if the claimant or 
the evidence of record reasonably raises the question of 
whether the Veteran is unemployable due to a disability for 
which an increased rating is sought, then part and parcel 
with the increased rating claim is the issue whether a TDIU 
is warranted as a result of that disability.  However, in the 
instant case the RO formally denied entitlement to TDIU in 
the same May 2006 rating decision from which the appeal on 
the listed issues arises.  The Veteran did not include the 
TDIU issue in his July 2006 notice of disagreement.  Under 
these circumstances, the Board finds that no action is 
required with regard to the TDIU claim which was denied, but 
not appealed by the Veteran. 


FINDINGS OF FACT

1.  The Veteran's service-connected plantar fasciitis of both 
feet is manifested by subjective complaints of pain and 
objective findings of tenderness, but without redness, 
significant soft tissue swelling; eversion was to 20 degrees 
on the right and to 20 degrees on the left; inversion was to 
30 degrees on the right and to 30 degrees on the left; range 
of motion was not additionally limited by pain, weakness, 
fatigue or lack of endurance.

2.  The Veteran served for over 90 days during a period of 
war.

3.  The Veteran does not have a disability ratable at 40 
percent or more.

4.  The Veteran does not have impairment of mind or body that 
is reasonably certain to continue throughout the life of the 
Veteran and is sufficient to render it impossible for the 
average person to follow a substantially gainful occupation.

5.  The Veteran is not unemployable by reason of his 
disabilities, age, occupational background, or other related 
factors.


CONCLUSIONS OF LAW

1.  The criteria for a 10 percent disability rating (but no 
higher) for plantar fasciitis of the left foot are met.  
38 U.S.C.A. §§ 1155, 5107 (West 2002 & Supp. 2009); 38 C.F.R. 
§§ 4.1, 4.2, 4.7, 4.71a, Diagnostic Code (DC) 5020-5284 
(2009).

2.  The criteria for a 10 percent disability rating (but no 
higher) for plantar fasciitis of the right foot are met.  
38 U.S.C.A. §§ 1155, 5107 (West 2002 & Supp. 2009); 38 C.F.R. 
§§ 4.1, 4.2, 4.7, 4.71a, DC 5020-5284 (2009).

3.  The criteria for a permanent and total disability rating 
for nonservice-connected pension purposes are not met. 38 
U.S.C.A. §§ 1502, 1521 (West 2002); 38 C.F.R. §§ 3.2, 3.3, 
3.6, 3.321(b)(2), 4.15, 4.16, 4.17, 4.40, 4.45, 4.59, 4.71a, 
Diagnostic Codes (DC's) 5020-5284, 5237 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA).  See Pub. L. 
No. 106-475, 114 Stat. 2096 (2000), codified at 38 U.S.C.A. 
§§ 5102, 5103, 5103A, 5107 (West 2002).  The VCAA provides, 
among other things, for notice and assistance to VA claimants 
under certain circumstances.  VA has issued final rules 
amending its adjudication regulations to implement the 
provisions of the VCAA.  See generally 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, and 3.326(a)).  The intended effect of these 
regulations is to establish clear guidelines consistent with 
the intent of Congress regarding the timing and the scope of 
assistance VA will provide to a claimant who files a 
substantially complete application for VA benefits or who 
attempts to reopen a previously denied claim.

In order to be consistent with 38 U.S.C.A. § 5103(a) and 38 
C.F.R. § 3.159(b), VCAA notice must: (1) inform the claimant 
about the information and evidence not of record that is 
necessary to substantiate the claim; (2) inform the claimant 
about the information and evidence that VA will seek to 
provide; and (3) inform the claimant about the information 
and evidence the claimant is expected to provide.   

During the pendency of this appeal, on March 3, 2006, the 
United States Court of Appeals for Veterans Claims (Court) 
issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), which 
held that the VCAA notice requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service connection claim.  Those five elements include: 
1) Veteran status; 2) existence of a disability; (3) a 
connection between the Veteran's service and the disability; 
4) degree of disability; and 5) effective date of the 
disability.  The Court held that, upon receipt of an 
application for a service-connection claim, 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating or is necessary to substantiate the elements 
of the claim as reasonably contemplated by the application.  
Additionally, this notice must indicate that a disability 
rating and an effective date for the award of benefits will 
be assigned if service connection is awarded.

The Board finds that VA has met these duties with regard to 
the claims adjudicated on the merits in this decision.  There 
is no issue as to providing an appropriate application form 
or completeness of the application.  

In a letter issued to the Veteran in October 2005, VA 
notified the appellant of the information and evidence needed 
to substantiate and complete his claims, including what part 
of that evidence he was to provide and what part VA would 
attempt to obtain for him.  See 38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 Vet. 
App. 183, 187 (2002).  The Veteran also was notified of the 
Dingess requirements in March and May 2006.  In response to 
all of this notice, the Veteran informed VA in February 2007 
that he had no more information or evidence to submit in 
support of his claims.

In Pelegrini v. Principi, 18 Vet. App. 112 (2004) (Pelegrini 
II), the Court held, in part, that a VCAA notice, as required 
by 38 U.S.C. § 5103(a), must be provided to a claimant before 
the initial unfavorable agency of original jurisdiction (AOJ) 
decision on a claim for VA benefits.  In this case, the 
October 2005 VCAA letter was issued prior to the May 2006 
rating decision that is the subject of this appeal.  

The Board notes that the Court, in Vazquez-Flores v. Peake, 
22 Vet. App. 37 (2008), clarified VA's notice obligations in 
increased rating claims.  The Federal Circuit recently 
reversed the Court's decision in Vazquez-Flores, finding that 
VA is not required to tailor § 5103(a) notice to individual 
Veterans or to notify them that they may present evidence 
showing the effect that worsening of a service-connected 
disability has on their employment and daily life for proper 
claims adjudication.  For an increased rating claim, section 
§ 5103(a) now requires that the Secretary notify claimants 
generally that, to substantiate a claim, they must provide, 
or ask the Secretary to obtain, medical or lay evidence 
demonstrating a worsening or increase in severity of the 
disability.  See Vazquez-Flores v. Peake, 22 Vet. App. 37 
(2008), rev'd sub. nom. Vazquez-Flores v. Shinseki, No. 2008-
7150 (Fed. Cir. Sept. 4, 2009) (holding that notice specific 
to individual Veterans is no longer required in increased 
compensation claims).  The Veteran received Vazquez-Flores 
notice in May 2008.

The Appeals Management Center (AMC) cured any timing defect 
by re-adjudicating all of the Veteran's claims in a June 2008 
supplemental statement of the case.  Prickett v. Nicholson, 
20 Vet. App. 370, 376-78 (2006) (validating the remedial 
measures of issuing fully compliant VCAA notification and re-
adjudicating the claim in the form of a statement of the case 
to cure timing of notification defect).

The Board also finds that all necessary assistance has been 
provided to the Veteran.  The RO has obtained the Veteran's 
service treatment records and post-service VA treatment 
records.  Regarding any duty to provide an examination and/or 
seek a medical opinion, the Board notes that in the case of a 
claim for disability compensation, the assistance provided to 
the claimant shall include providing a medical examination or 
obtaining a medical opinion when such examination or opinion 
is necessary to make a decision on the claim.  An examination 
or opinion shall be treated as being necessary to make a 
decision on the claim if the evidence of record, taking into 
consideration all information and lay or medical evidence 
(including statements of the claimant) contains competent 
evidence that the claimant has a current disability, or 
persistent or recurring symptoms of disability; and indicates 
that the disability or symptoms may be associated with the 
claimant's act of service; but does not contain sufficient 
medical evidence for VA to make a decision on the claim.  38 
U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4); see also 
McLendon v. Nicholson, 20 Vet. App. 79 (2006).

The evidence of record includes VA medical records, including 
VA examination reports dated in January 2005, March 2006, and 
January 2008.  After review of these examination reports, the 
Board finds that they provide competent, non-speculative 
evidence.  Thus, there is no duty to provide another 
examination.

In view of the foregoing, the Board finds that VA has 
fulfilled its duty to notify and assist the Veteran in the 
claims under consideration.  Adjudication of the claims at 
this juncture, without directing or accomplishing any 
additional notification and/or development action, poses no 
risk of prejudice to the Veteran.  Bernard v. Brown, 4 Vet. 
App. 384, 394 (1993).



Increased Ratings

The Veteran contends that his service-connected plantar 
fasciitis in the right foot and service-connected plantar 
fasciitis in the left foot are more disabling than currently 
evaluated.

In general, disability evaluations are assigned by applying a 
schedule of ratings that represent, as far as can be 
determined, the average impairment of earning capacity. 38 
U.S.C.A. § 1155; 38 C.F.R. § 4.1 (2009).  Separate diagnostic 
codes identify the various disabilities and the criteria that 
must be met for specific ratings.  The regulations require 
that, in evaluating a given disability, the disability be 
viewed in relation to its whole recorded history.  38 C.F.R. 
§ 4.2 (2009); see Schafrath v. Derwinski, 1 Vet. App. 589 
(1991).

The Veteran's service-connected plantar fasciitis in the 
right foot currently is currently evaluated as zero percent 
disabling (non-compensable) by analogy to 38 C.F.R. § 4.71a, 
DC 5020-5284 (synovitis-other foot injuries).  The Veteran's 
service-connected plantar fasciitis in the left foot is also 
currently evaluated as zero percent disabling (non-
compensable) by analogy to 38 C.F.R. § 4.71a, DC 5020-5284.  
See 38 C.F.R. § 4.71a, DC 5020-5284 (2009).

Under DC 5020, synovitis is rated based on the limitation of 
motion of the affected parts as degenerative arthritis under 
DC 5003.  See 38 C.F.R. §§ 4.71a, DC's 5003, 5020.  DC 5003 
provides that when the limitation of motion of the specific 
joint or joints involved is non-compensable under the 
appropriate diagnostic codes, a 10 percent rating is assigned 
for each major joint or group of minor joints affected by 
limitation of motion.  DC 5003 also provides that limitation 
of motion must be confirmed objectively by findings such as 
swelling, muscle spasm, or satisfactory evidence of painful 
motion.  Note (1) to DC 5003 provides that ratings based on 
x-ray findings will not be combined with ratings based on 
limitation of motion.  Note (2) to DC 5003 provides that 
ratings based on x-ray findings will be used in rating 
conditions listed under DC's 5013 to 5024 (including 
synovitis).  38 C.F.R. § 4.71a, DC 5003 (2009).

DC 5284 provides a 10 percent rating for moderate foot 
injuries.  A 20 percent rating is assigned for moderately 
severe foot injuries.  A maximum 30 percent rating is 
assigned for severe foot injuries.  A 40 percent rating is 
assigned for actual loss of use of the foot.  38 C.F.R. 
§ 4.71a, DC 5284 (2009).

VA must consider "functional loss" of a musculoskeletal 
disability separately from consideration under the diagnostic 
codes; "functional loss" may occur as a result of weakness, 
fatigability, incoordination or pain on motion.  38 C.F.R. §§ 
4.40, 4.45, 4.59; DeLuca v. Brown, 8 Vet. App. 202 (1995).  
VA must consider any part of the musculoskeletal system that 
becomes painful on use to be "seriously disabled."

After reviewing the totality of the pertinent evidence, the 
Board finds that the disability picture for each of the 
service-connected foot disabilities more nearly approximates 
the criteria for 10 percent ratings.  In this regard, the 
Board finds it significant that there is not only subjective 
complaints of pain, but clinical findings which show 
objective evidence of tenderness.  

On VA examination in January 2005, the Veteran complained of 
pain in the bottom of his feet.  He reported that he was able 
to perform his activities of daily living and his usual 
occupation with only mild to moderate restrictions.  He also 
did not use any orthotics or corrective shoes.  Physical 
examination of the feet showed no swelling, deformity, 
stiffness, or redness.  There was no instability, callus, or 
breakdown of the skin.  Heel tenderness was present.  There 
also were no vascular abnormalities.  The Veteran's Achilles 
tendons were normal with good alignment.  X-rays of both feet 
were unremarkable.  The assessment included bilateral 
symptomatic plantar fasciitis. VA x-rays of the feet taken in 
February 2006 were normal.

On VA feet examination in March 2006, the Veteran complained 
that his feet continued to bother him.  He reported having 
difficulty walking long distances and an inability to run.  
Physical examination of the feet showed tenderness to 
palpation mainly in the heels and across the balls of the 
feet.  He was able to balance on his toes and rock back on 
heels but he complained of pain on both activities.  The 
Veteran walked without a limp.  MRI scans of the Veteran's 
feet showed no evidence of plantar fasciitis.  The VA 
examiner stated that there was no objective evidence on 
examination or x-ray "of a definitive diagnosis to account 
for the Veteran's bilateral foot pain."  The impressions 
were right foot pain without evidence of plantar fasciitis by 
MRI and left foot pain without evidence of plantar fasciitis 
by MRI.

Finally, on VA examination in January 2008, the Veteran 
complained of ongoing pain in his heels radiating in to the 
heel cord regions, his arches, and the bilateral MCP joints 
of the great toes.  He denied any subluxation or dislocation.  
He also reported that he continued using orthotic inserts 
with some relief.  There were no major restrictions on his 
activities of daily living.  Physical examination showed 
normal deep tendon reflexes, intact sensation, full strength, 
and a normal gait.  There was pain in the arches on toe 
walking.  There was pain in the heels and bilateral heel cord 
regions on heel walking.  Physical examination of the feet 
showed bilateral heel tenderness over the plantar surface and 
both medially and laterally with compression in the heel cord 
regions.  There was no redness or heat in the heel cord or 
significant soft tissue swelling.  There was mild callus 
formation at the interphalangeal joints of the bilateral 
greater toes medially.  There was tenderness at the MCP 
joints of the bilateral great toes.  There was no bunion 
deformity or plantar hyperkeratosis.  There was no tenderness 
in the arches.  X-rays were normal.  The diagnosis was 
bilateral plantar fasciitis with mild heel cord tendonitis.  

Based on the above, the Board finds that the plantar 
fasciitis of each foot warrants a 10 percent rating for each 
foot.  There is persuasive evidence of pain on use and motion 
which warrants a 10 percent rating under applicable criteria.  

However, the Board also finds that the clear preponderance of 
the evidence is against a rating in excess of 10 percent for 
either foot.  The disability appears to be no more than mild 
to moderate in each foot and the overall evidence does not 
show significant impairment.  The most recent examiner 
commented that the disabilities resulted in no major 
restrictions on the activities of daily living.  As such, 
ratings in excess of 10 percent for each foot are not 
warranted. 



Non-Service-Connected Pension

Nonservice-connected disability pension payments may be made 
to a Veteran of a war who has the requisite service and who 
is permanently and totally disabled. 38 U.S.C.A. § 1521(a).  
A Veteran meets such service requirements if he or she served 
in the active military, naval, or air service for ninety days 
or more during a period of war. 38 U.S.C.A. § 1521(j).  In 
this case, the Veteran's active service from July 2001 to 
November 2004 meets such service requirements.  See 38 C.F.R. 
§§ 3.2, 3.6(a).

A person is considered to be permanently and totally disabled 
if such person is unemployable as a result of disability 
reasonably certain to continue throughout the life of the 
person. 38 U.S.C.A. § 1502(a).

Total disability will be considered to exist when there is 
any impairment of mind or body sufficient to render it 
impossible for the average person to follow a substantially 
gainful occupation; permanent total disability shall be taken 
to exist when the impairment is reasonably certain to 
continue throughout the life of the disabled person.  38 
C.F.R. § 4.15; see 38 U.S.C.A. § 1502(a)(4).  Thus, 
section 4.15 establishes an "objective standard" of average 
impairment in earning capacity, so that a Veteran may qualify 
for VA pension if his or her disability is sufficiently 
disabling to be permanently and totally disabling for the 
average person.  Talley v. Derwinski, 2 Vet. App. 282, 287- 
288 (1992).

Also, VA regulations provide for a "subjective standard" for 
nonservice-connected pension; these regulations provide 
pension eligibility for a Veteran whose disability does not 
meet the objective criteria but which for that particular 
Veteran is so incapacitating as to preclude a substantially 
gainful occupation.  Id., at 288.

Thus, for the purpose of pension, all Veterans who are 
basically eligible and who are unable to secure and follow a 
substantially gainful occupation by reason of disabilities 
which are likely to be permanent are rated as permanently and 
totally disabled.  Such disabled person must be unable to 
secure or follow a substantially gainful occupation as a 
result of a single disability ratable at 60 percent or more, 
or as a result of two or more disabilities, provided at least 
one disability is ratable at 40 percent or more, and there is 
sufficient additional disability to bring the combined rating 
to 70 percent or more.  38 C.F.R. §§ 4.16(a), 4.17.

When the above percentage requirements are met, and the 
disabilities involved are of a permanent nature, a rating of 
permanent and total disability will be assigned if the 
Veteran is found to be unable to secure and follow 
substantially gainful employment by reason of such 
disability.  Prior employment or unemployment status is 
immaterial if the Veteran's disabilities render him or her 
unemployable. Marginal employment, for example, as a self- 
employed farmer or other person, while employed in his or her 
own business, or at odd jobs or while employed at less than 
half the usual remuneration is not considered incompatible 
with a determination of unemployability, if the restriction, 
as to securing or retaining better employment, is due to 
disability.  38 C.F.R. § 4.17.

Where the evidence of record establishes that an applicant 
for pension who is basically eligible fails to meet the 
disability requirements based on the above percentage 
requirements but is found to be unemployable by reason of his 
or her disability(ies), age, occupational background and 
other related factors, the following are authorized to 
approve on an extra-schedular basis a permanent and total 
disability rating for pension purposes: the Veterans Service 
Center Manager; or where regular schedular standards are met 
as of the date of the rating decision, the rating board.  38 
C.F.R. § 3.321(b)(2).

The record reflects treatment for disabilities of the feet 
and lumbosacral spine.  The Veteran was born in June 1981.

In addition to the medical evidence discussed above, on VA 
examination in January 2005, the Veteran complained of pain 
in the bottom of his feet, especially in the heel, which he 
rated as 5 out of 10 on a pain scale, and low back pain rated 
at 4 out of 10 on a pain scale with flare-ups to 8 out of 10.  
He denied any stiffness or instability.  He reported that he 
was able to perform his activities of daily living and his 
usual occupation with only mild to moderate restrictions.  He 
denied any lost time from work.  He also did not use any 
orthotics or corrective shoes.  

Physical examination of the feet in January 2005 showed no 
swelling, deformity, stiffness, or redness.  There was no 
instability, callus, or breakdown of the skin.  Heel 
tenderness was present.  There also were no vascular 
abnormalities.  The Veteran's Achilles tendons were normal 
with good alignment.  Physical examination of the back showed 
no swelling, tenderness, postural abnormality, fixed 
deformity, or muscle atrophy.  The Veteran had a normal gait 
with no limitations on standing or walking.  The Veteran was 
able to walk on his heels and tiptoes.  Range of motion 
testing of the lumbosacral spine showed forward flexion to 
90 degrees, backwards extension to 30 degrees, and right and 
left lateral rotation to 30 degrees in each direction.  There 
were no neurological abnormalities.  X-rays of both feet and 
the lumbosacral spine were unremarkable.  The VA examiner 
stated that pain was the major functional impact of the 
Veteran's lumbar strain.  The diagnoses were bilateral 
symptomatic plantar fasciitis and lumbar muscle strain with 
normal range of motion and restriction of function 
additionally limited by pain, fatigue, weakness, and lack of 
endurance following repetitive use.

In a May 2006 statement, the Veteran's mother contended that, 
although the Veteran got a job when he returned home from 
active service, he "could not maintain it because he could 
not stay on his feet nor bend and pick things up without 
constant pain."  She also stated that the Veteran could not 
work because of his disabilities.

A.  Subjective standard

Pursuant to 38 C.F.R. §§ 4.16(a) and 4.17, the Veteran is 
entitled to a permanent and total disability rating for 
nonservice-connected pension purposes if he unable to secure 
or follow a substantially gainful occupation as a result of a 
single disability ratable at 60 percent or more, or as a 
result of two or more disabilities, provided at least one 
disability is ratable at 40 percent or more, and there is 
sufficient additional disability to bring the combined rating 
to 70 percent or more, if such disabilities are of a 
permanent nature.  

The record reflects that the Veteran suffers from the 
following disabilities:  lumbar strain and plantar fasciitis 
in each foot.  

The Veteran's service-connected lumbar strain is evaluated 
under 38 C.F.R. § 4.71a, DC 5237.  See 38 C.F.R. § 4.71a, 
DC 5237 (2009).  Under the General Rating Formula for 
evaluating spine disabilities, a 10 percent rating is 
assigned for forward flexion of the thoracolumbar spine 
greater than 60 degrees but not greater than 85 degrees, 
forward flexion of the cervical spine greater than 30 degrees 
but not greater than 40 degrees, a combined range of motion 
of the thoracolumbar spine greater than 120 degrees but not 
greater than 235 degrees, a combined range of motion of the 
cervical spine greater than 170 degrees but not greater than 
335 degrees, muscle spasm, guarding, or localized tenderness 
not resulting in an abnormal gait or abnormal spinal contour, 
or vertebral body fracture with loss of 50 percent or more of 
the height.  A 20 percent rating is assigned for forward 
flexion of the thoracolumbar spine greater than 30 degrees 
but not greater than 60 degrees, forward flexion of the 
cervical spine greater than 15 degrees but not greater than 
30 degrees, the combined range of motion of the thoracolumbar 
spine not greater than 120 degrees, the combined range of 
motion of the cervical spine greater than 2170 degrees, or 
muscle spasm or guarding severe enough to result in an 
abnormal gait or abnormal spinal contour such as scoliosis, 
reversed lordosis, or abnormal kyphosis.  A 40 percent rating 
is assigned for evidence of unfavorable ankylosis of the 
entire cervical spine, forward flexion of the thoracolumbar 
spine to 30 degrees or less, or favorable ankylosis of the 
entire thoracolumbar spine.  A 50 percent rating is assigned 
for evidence of unfavorable ankylosis of the entire 
thoracolumbar spine.  A maximum 100 percent rating is 
assigned for evidence of unfavorable ankylosis of the entire 
spine.  These ratings are assigned with or without symptoms 
such as pain (whether or not it radiates), stiffness, or 
aching in the area of the spine affected by residuals of 
injury or disease.  See generally 38 C.F.R. §§ 4.71a, 
DC's 5235-5243 (2009).

The combined range of motion refers to the sum of forward 
flexion, extension, left and right lateral flexion, and left 
and right rotation. The normal combined range of motion of 
the cervical spine is 340 degrees and of the thoracolumbar 
spine is 240 degrees.  Associated objective neurological 
abnormalities (e.g., bladder and bowel impairment) are to be 
evaluated separately.

In this case, the Veteran's service-connected lumbar strain 
is not ratable at 40 percent or more.  Range of motion 
testing of the lumbosacral spine in January 2005 showed 
forward flexion to 90 degrees, backwards extension to 
30 degrees, and right and left lateral rotation to 30 degrees 
in each direction.  This equates to a 10 percent rating under 
DC 5237.  See 38 C.F.R. § 4.71a, DC 5237.  Range of motion 
testing in March 2006 showed forward flexion to 35 degrees 
with pain to 52 degrees, extension to 35 degrees, lateral 
flexion to 25 degrees to the left and 20 degrees to the 
right, rotation to 30 degrees bilaterally.  This equates to a 
20 percent rating under DC 5237.  Id.  Absent evidence of 
unfavorable ankylosis of the entire cervical spine, forward 
flexion of the thoracolumbar spine to 30 degrees or less, or 
favorable ankylosis of the entire thoracolumbar spine, 
however, a 40 percent or higher rating would not be warranted 
for his service-connected lumbar strain under DC 5237.

As discussed earlier in this decision, the Veteran's service-
connected plantar fasciitis is now evaluated as 10 percent 
disabling in each foot.  For reasons also discussed earlier, 
the Board finds that the preponderance of the evidence is 
against assignment of higher ratings for either foot. 

B.  Objective Standard   

The Board finds that the Veteran does not meet the "objective 
standard" of a permanent and total disability rating for 
nonservice-connected pension purposes under 38 U.S.C.A. § 
1502(a)(4) and 38 C.F.R. § 4.15.  The record does not reflect 
impairment of mind or body that is both reasonably certain to 
continue throughout the life of the Veteran and sufficient to 
render it impossible for the average person to follow a 
substantially gainful occupation. The record does not reflect 
that the Veteran's service-connected lumbar strain and/or 
plantar fasciitis in either foot is sufficiently disabling to 
be permanently and totally disabling for the average person.  
On VA feet examination in March 2006, the VA examiner stated 
that the Veteran's bilateral foot pain "would appear to be a 
problem for any job that would require prolonged standing or 
walking, but would not preclude a more sedentary type 
activity."  This VA examiner also found no evidence of 
bilateral plantar fasciitis on MRI scan and, as noted above, 
stated that there was no objective evidence on examination or 
x-ray "of a definitive diagnosis to account for the 
Veteran's bilateral foot pain."  Following VA spine 
examination in March 2006, a different VA examiner stated 
that the Veteran's "main limiting functional factor appears 
to be pain."  In fact, it was noted at the Veteran's VA 
examination in January 2008 that the Veteran was working "in 
a desk type job doing medical collection" and had been 
working in this job since October 2007.  Because the 
Veteran's disabilities are not productive of impairment of 
mind or body that is both reasonably certain to continue 
throughout the life of the Veteran and sufficient to render 
it impossible for the average person to follow a 
substantially gainful occupation, the Board finds that the 
criteria for a permanent and total disability rating for non-
service-connected pension purposes are not met.


ORDER

Entitlement to a 10 percent disability rating (but no higher) 
for plantar fasciitis of the left foot is warranted.  
Entitlement to a 10 percent disability rating (but no higher) 
for plantar fasciitis of the right foot is warranted.  The 
appeal is granted to this extent, subject to laws and 
regulations applicable to payment of VA monetary benefits. 

Entitlement to a permanent and total disability rating for 
non-service-connected pension purposes is not warranted.  The 
appeal is denied to this extent.


______________________________________________
ALAN S. PEEVY
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


